Citation Nr: 0946220	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  03-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for bursitis of the 
left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
October 1982 to March 1983 and on active duty from May 1985 
to May 1989.  He had additional service in the Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In March 2005, the Veteran failed to appear for a Travel 
Board hearing.  He has not requested that the hearing be 
rescheduled.

When this case most recently was before the Board in November 
2006, the Board denied the claims for service connection for 
right knee disability, left knee disability, and bursitis of 
the left hip.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in June 2009, the Court 
vacated the Board's November 2006 decision and remanded these 
matters for action consistent with its decision.

The Board notes that in May 2009 the Veteran raised the issue 
of entitlement to service connection for psychiatric 
disability as secondary to service-connected back disability.  
That claim is referred to the RO for appropriate action.


REMAND

In its June 2009 decision, the Court determined that the 
medical evidence of record in this case is insufficient.  The 
Court noted that the medical opinion of a May 2006 VA 
examiner is inadequate because the examiner relied 
exclusively on service treatment records and did not address 
the Veteran's lay statements regarding the continuity of the 
symptoms associated with his disabilities.  The Court also 
noted that pertinent records from the Social Security 
Administration (SSA) and the Greenville County Sheriff's 
Office have not been obtained.

In light of the foregoing, the Board finds that the Veteran 
should be afforded a VA examination to determine that nature 
and etiology of his right knee disability, left knee 
disability, and bursitis of the left hip.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examiner should address the April 2003 
VA examiner's statement regarding what relationship, if any, 
exists between the Veteran's left hip disability and the 
disabilities of his knees.

The Board also finds that any outstanding records in the 
possession of the SSA and Greenville County Sheriff's Office 
should be obtained since they may be pertinent to the 
Veteran's claims. See 38 C.F.R. § 3.159(c)(1) and (2).  The 
Board notes that the Veteran identified the South Carolina 
Retirement System as one potential source of pertinent 
records in a statement received in November 2008.

In addition, although the Court's decision indicates that the 
Veteran was a member of the Army National Guard from 1989 to 
1998, service treatment records reflect that he was afforded 
a "periodic physical" in March 1999.  The Board, therefore, 
finds that the Veteran's specific periods of National Guard 
service, including all periods of ACDUTRA or inactive duty 
for training (INACDUTRA), should be verified.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which such 
determinations were based.

2.  The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any records regarding the 
Veteran's medical retirement in the 
possession of the Greenville County 
Sheriff's Office and the South Carolina 
Retirement System.

3.  The RO or the AMC also should 
undertake appropriate development to 
verify the Veteran's National Guard 
service, to include any periods of 
ACDUTRA and INACDUTRA.  It also should 
obtain any outstanding personnel and 
medical records for such service.

4.  Then, the Veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of the 
disabilities of his right knee, left 
knee, and left hip.  The claims folders 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each disability of the 
Veteran's right knee, left knee and 
left hip as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
service.  The examiner specifically 
should address the statement of the 
April 2003 VA examiner regarding the 
possible relationship between the 
bursitis of the Veteran's left hip and 
the disabilities of his right and left 
knees.  

The rationale for each opinion 
expressed also must be provided and 
should reflect consideration of the 
Veteran's statements.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

